Order entered September 13, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00960-CR

                     MARCOS EVANGELISTO ESCOBAR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1700354-W

                                           ORDER


       Before the Court is the State’s September 7, 2018 “Second Motion for Extension of Time

to File Brief.” This case is set for submission without oral argument on October 2, 2018.


       The Court GRANTS the motion and accepts the State’s brief tendered for filing with the

Court on September 7, 2018.


                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE